Title: Isaac Smith Sr. to John Adams, 2 January 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem January the 2d. 1776
     
     I wrote you sometime Ago, desireing you to inquire of the So. Carolina Gentlemen whether they wanted to make Exchange of some money, I had in So. Carolina, but as itt is not very likely I Apprehend I have concluded, to send a Vessell to bring the Value in Rice, which I find is Allowed—so would not give you the trouble. I wrote Mr. Black to send me a Phila. weekly paper but as I have not received One as yet suppose the printer may think itt best to begin the New Year.
     Grain will be very much wanted the ensueing spring and Year—And am sending several fishing schooners to Virginia &c. for Corn &c.—but unless that Coast could be kept clear itt will be Attended with a great resque. As the Contineltal money we suppose will pass there I have sent and shall send more, and as the resque is great I have been thinking that iff Your Congress would pass some resolve simelar to an Act in former times when paper Currency past here, that were a person was possest of any sum of money which was lost by fire or by sea and could bring satisfactory proof, that in such cases itt was made good to the sufferers. And as grain will be greatly wanted and in case such a resolve could be past itt would be a means of incorageing people to send there Vessells, the Act to be binding, that the money so sent should be laid Out In the United provinces—and in faith that something simelar may be Acted upon, to Answer such a purpose I have been and Noted in A
      Noterary’s office about seven hundred Dls., which I have sent by one Vessell having taken the Number’s of the bills and  Names and then taken the Masters Oath that he received such money’s to carry to Virginia, for the purchaseing of grain. And As the money should not fall into the Enemy’s hands, I have Orderd the Master to throw itt Over board—for there is not the least doubt but sometime or Other, or even now in many places they could get friends to keep or transact such money’s so as to be equal to them as silver or gold. Now, the supposition I go upon is, that by renewing those bills there can be no disadvantage to the Colony’s as there will be no more money Isued, and, the person who may be the looser of itt cant be suppos’d but what would gladly pay the charge of haveing them renu’ed, indeed iff he did not he Ought not to be benifited by such an indulgency. I am aware there may be An Objection to such an Act and this may be said, that the money may be hid in the
      Vessell or by some means or Other securd, but, in that case there would  a possibility of secreating itt by the people as they are generally made prisoners and would be found Out One way or Other and that no fraud of that kind should take place the Master should when returnd be upon Oath that the money was thrown Over board and destroyed. Should you think some such Act was legible doubt not you may think of some method to prove the satisfactoriness of the Loss. Some Others have and purpose takeing the steps I have mentioned in Confidence of something of this kind might take place.
     As any News we have nothing very Material no prizes lately and am sorry the privateers are not Out which is Occasioned by there time being up but hope there will be new Men and Officers soon as now is the Only time and many Vessells must be on the Coast. Capt. Constant Freeman is here, has had a long Conferance with the General relative to the Armies att Quebeck.
     He says Bliss the lawyer and wife were there haveing taken an order for there money in lew of what they left att Boston and not being honord was badly off as many Others who went from Boston. Ellwell, John Coffin &c. were made some Officers in the Malitia—he gives a most shocking Account of the treatment of Mr. James Walker and wife, the same Gentleman that had his cut and barbarously treated, some years Ago, but happily was retaken in the Gaspee Brigantine. Colo. Aliens people were chaind in Couples and he likewise, and all sent to England, which you will be informed of no doubt.
     He says Ld. Chatham ordered his son home, And that he saild back October and that the Chief Justice Mr. Hay Hey went home without Carlton’s Leave or Consent.
     I suppose the Troops thought to be gone to Rd. Island are gone to joyn Ld. Dunmore. We suppose a New Admiral Arrived last saturday with 2 or 3 Men of Warr who lay att Nantasket with 2 or 3 more. A Number of ships is gone up within a few days so that itts likely they will have a supply.
     They have taken a brigantine belonging to Newbury and a schooner belonging here the latter Very Valuable. We have from Boston the kings speech of the 26 October which suppose the Gen. will send you.
     We are all well. Itts likely you may have heard Mr. Balch is returnd from England but came Out the begining Octbr. so cant bring any thing New of a publick Nature tho possibly he may of his One invention.—I am Your &c.
    